DECISION
On April 6,2016, the Court revoked the Defendant’s suspended sentence for violation of the conditions of probation, and sentenced him to a commitment to the custody of the Montana Department of Corrections for a period of ten (10) years, with five (5) years suspended, for the offenses of Charge I: Custodial Interference, a Felony, in violation of §45-5-304(1), MCA, and Charge II: Criminal Possession of Dangerous Drugs, a Felony, in violation of §45-9-102, MCA. The Court ordered that the terms and conditions remain as set out in the original Judgment done in Court on November 4, 2009, with credit for forty-nine days served.
On November 17, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present having been transported from MASC and was represented by Daylon Martin, a legal intern with the Office of the State Public Defender, under the supervision of Brent Getty. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
*118Done in open Court this 17th day of November, 2016.
DATED this 8th day of December, 2016.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.